Davenport, Supr. J.,
concurring. While I concur with the outcome in this particular ease, it is difficult to see how rulemaking can provide an effective procedure for resolving diversion disputes given the board’s limited view of its jurisdiction under 30 V.S.A. § 209(b)(3). In its review of the hearing officer’s 1997 decision, the board affirmed the hearing officer’s conclusion that the board’s statutory authority under 30 V.S.A. § 209(b)(3) to “[r]egulate and prescribe reasonable procedures used by companies in . . . billing customers” did not give the board jurisdiction over landlords or the authority to order utility companies onto noncompany property to conduct inspection of wiring. Because the May 1999 stipulation leaves no case or controversy for this Court to decide, our decision today does not reach this critical jurisdictional issue.
In a diversion case a tenant is billed by the utility for electricity that is actually being used by someone other than the tenant. In the case of one of the tenants involved in this appeal, the tenant was charged for the electricity used by the landlord’s coin-operated laundromat located in the basement of the apartment building. It is hard to imagine a rulemaking scheme for complaints of this nature that does not include the authority to inspect the wiring in the building in which the tenant’s apartment is located. Further, even if the tenant is able to establish a diversion, the only remedy available to the board is a short-term fix that may resolve the issue for the current tenant, but provides no relief for future tenants. Absent authority to *588order a landlord to change the wiring so that the tenant’s meter only measures electricity actually used by the tenant, the board is limited to simply ordering that the utility adjust the tenant’s bill. When the tenant moves out, the next tenant has to start the process all over again.
Because of the parties’ stipulation to a dismissal of the pending cases, the issue of whether the board properly construed its authority over billing practices under 30 V.S.A. § 209(b)(3) remains unresolved. Absent resolution of this issue by this Court in some future case or new legislation that specifically expands the board’s jurisdiction in diversion cases to include appropriate investigatory and enforcement tools, rulemaking will have little impact in landlord-tenant disputes over utility diversion. In short, the issue of utility diversion stands in pretty much the same place that it stood in August of 1996 when Darlene Beaupre, Anne Blair and Luanne Gallagher filed them petition with the Public Service Board.